UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-55087 DELANCO BANCORP, INC. (Exact name of small business issuer as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 80-0943940 (I.R.S. Employer Identification No.) 615 Burlington Avenue, Delanco, New Jersey 08075 (Address of principal executive offices) (856) 461-0611 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No ☒ As ofNovember 2, 2016 there were 945,425 shares of the registrant’s common stock outstanding. DELANCO BANCORP, INC. FORM 10-Q Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Statements of Financial Condition at September 30, 2016 (Unaudited) and March 31, 2016 1 Consolidated Statements of Income for the Three andSix Months Ended September 30, 2016 and 2015 (Unaudited) 2 Consolidated Statements of Comprehensive Income (Loss)for the Six MonthsEnded September 30, 2016 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended September 30, 2016 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six MonthsEnded September 30, 2016 and 2015 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 Part I. Financial Information Item 1. Financial Statements DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition September 30, March 31, (unaudited) ASSETS Cash and cash equivalents Cash and amounts due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Investment securities: Securities available-for-sale (amortized cost of $2,107,801 and $2,121,777 at Sept. 30, 2016 and March 31, 2016, respectively) Securities held-to-maturity (fair value $20,730,076 and $21,706,150 at September 30, 2016 and March 31, 2016, respectively) Total investment securities 23,734,631 Loans, net of allowance for loan losses of $1,041,937 at September 30, 2016 (unaudited), $1,099,232 at March 31, 2016 82,197,809 Accrued interest receivable 369,138 Real estate owned 1,763,628 Federal Home Loan Bank, at cost Premises and equipment, net 6,290,047 Deferred income taxes Bank-owned life insurance Other assets Total assets $ $ LIABILITIES Deposits Non-interest bearing deposits $ $ 12,054,146 Interest bearing deposits 99,810,501 Total deposits 111,864,647 Advances from Federal Home Loan bank 3,000,000 Accrued interest payable 5,830 Advance payments by borrowers for taxes and insurance 433,034 Other liabilities 815,802 Total liabilities 116,119,313 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 5,000,000 authorized at September 30, 2016 and March 31, 2016, no shares issued Common stock, $.01 par value, 20,000,000 shares authorized; 945,425 shares issued and outstanding at September 30, 2016 and March 31, 2016 $ $ 9,454 Additional paid-in capital 9,988,509 Retained earnings, substantially restricted 3,918,476 Unearned common stock held by employee stock ownership plan ) ( 501,065 ) Accumulated other comprehensive (loss) ) ( 119,662 ) Total stockholder’s equity 13,295,712 Total liabilities and stockholders’ equity $ $ 129,415,025 See Notes to the Unaudited Consolidated Financial Statements. 1 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income (Unaudited) Three Months Ended September 30, Six Months Ended September 30, INTEREST INCOME Loans $ Investment securities Total interest income INTEREST EXPENSE Interest-bearing checking accounts Passbook and money market accounts Certificates of deposits Federal Home Loan Bank Advances Total interest expense Net interest income Provision (Recovery) for loan losses − − ) Net interest income after provision (recovery) for loan losses NON-INTEREST INCOME Gain (Loss) on sale of real estate owned ) ) Service charges Rental income Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Advertising Office supplies, telephone and postage Loan expenses Occupancy expense Federal insurance premiums Real estate owned loss reserve − Data processing expenses ATM expenses Bank charges and fees Insurance and surety bond premiums Dues and subscriptions Professional fees Real Estate Owned expense, net Other Total non-interest expense INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) Income tax (benefit) ) ) NET INCOME (LOSS) ) INCOME (LOSS) PER COMMON SHARE $ $ ) $ $ See Notes to the Unaudited Consolidated Financial Statements. 2 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Six Months Ended September 30, September 30, Net income $ $ Unrealized gain (loss) available for sale: Unrealized holding gain (loss), net of deferred tax (benefit) of $16,918 and ($13,379) in 2016 and 2015 ) Total other comprehensive income $ $ See Notes to the Unaudited Consolidated Financial Statements 3 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Common Stock Unearned Employee Accumulated Shares Amount Additional Paid-in Capital Retained Earnings Stock Ownership Plan Other- Comprehensive Income (Loss) Total Stockholders' Equity Balance at March 31, 016 $ ) $ ) $ Comprehensive income Net income Other comprehensive income, net of tax: Employee stock option expense Balance at September 30, 2016 $ ) $ ) $ See Notes to the Unaudited Consolidated Financial Statements. 4 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) Six M onths Ended September 30, 5 Cash flow from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income tax (benefit) expense ) Depreciation Discount accretion net of premium amortization ) Provision (recapture)for loan losses ) Loss on sale of real estate owned Compensation expense for stock options Changes in operating assets and liabilities (Increase) decrease in: Accrued interest receivable Other assets Increase (decrease) in: Accrued interest payable 78 ) Other liabilities ) Net cash provided by operating activities $ $ Cash flows from investing activities Proceeds of securities available for sale Purchase of securities available for sale ) ) Purchases of securities held-to-maturity ) ) Proceeds from maturities and principal repayments of securities held-to-maturity Redemption of investment required by law – stock in Federal Home Loan Bank Proceeds from sale of real estate owned Net increase in loans ) ) Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities $ $ ) Cash flows from financing activities (Decrease) increase in deposits ) Increase in advance payments by borrowers for taxes and insurance Increase in federal Home Loan bank Advances ) − Net cash used in financing activities $ ) $ ) Net de crease in cash and cash equivalents $ ) $ ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of period $ $ Supplemental Disclosures: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ 2,500 Loans transferred to foreclosed real estate during the period $ Net change in unrealized gain (loss) on securities available-for-sale net of tax $ $ ) See Notes to the Unaudited Consolidated Financial Statements. 5 DELANCO BANCORP, INC. AND SUBSIDIARY Notes to the Unaudited Consolidated Financial Statements September 30, 2016 Basis of Presentation On October 16, 2013, Delanco Bancorp, Inc., a New Jersey corporation (the “Company”), became the holding company for Delanco Federal Savings Bank (the “Bank”) upon completion of the “second-step” conversion of the Bank from a mutual holding company structure to a stock holding company structure (the “Conversion”). The Conversion involved the sale by the Company of 525,423 shares of common stock in a subscription and community offering, including shares purchased by the Bank’s employee stock ownership plan, the exchange of 420,002 shares of common stock of the Company for shares of common stock of the former Delanco Bancorp, Inc. (“old Delanco Bancorp”) held by persons other than Delanco MHC (the “MHC”), and the elimination of old Delanco Bancorp and the MHC. Net proceeds received from the reorganization and stock offering totaled $3,280,000, net of costs of $923,000. The accompanying unaudited consolidated financial statements have been prepared in accordance with instructions for Form 10-Q and, therefore, do not include all disclosures necessary for a complete presentation of the financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP). However, all adjustments that are, in the opinion of management, necessary for the fair presentation of the interim financial statements have been included. Such adjustments were of a normal recurring nature. The results of operations for the three month period ended September 30, 2016 are not necessarily indicative of the results that may be expected for the entire year or any other interim period. For additional information, refer to the consolidated financial statements and footnotes thereto of the Company included in the Company’s annual report on Form 10-K for the year ended March 31, 2016. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for losses on loans and the evaluation of deferred taxes. Deferred Income Taxes We use the asset and liability method of accounting for income taxes. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. We exercise significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets. These judgments require us to make projections of future taxable income. The judgments and estimates we make in determining our deferred tax assets, which are inherently subjective, are reviewed on a continual basis as regulatory and business factors change. The calculation of deferred taxes for GAAP capital differs from the calculation of deferred taxes for regulatory capital. For regulatory capital, deferred tax assets that are dependent upon future taxable income for realization are limited to the lesser of either the amount of deferred tax assets that the institution expects to realize within one year of the calendar quarter-end date, or 10% of the Bank’s Tier I capital. As a result of this variance, our Tier I regulatory capital ratio is lower than our GAAP capital ratio by 121 basis points. 6 Income Taxes The Bank accounts for uncertainties in income taxes in accordance with Financial ASC Topic 740 “Accounting for Uncertainty in Income Taxes”. ASC Topic 740 prescribes a threshold and measurement process for recognizing in the financial statements a tax position taken or expected to be taken in a tax return. ASC Topic 740 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Bank has determined that there are no significant uncertain tax positions requiring recognition in its financial statements. Tax year 2015 remains subject to examination by Federal and 2013 through 2015 by New Jersey taxing authorities. In the event the Bank is assessed for interest and/or penalties by taxing authorities, such assessed amounts will be classified in the financial statements as income tax expense . Earnings Per Share Basic earnings per share (“EPS”) are computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. The difference between the common shares issued and the common shares outstanding for the purposes of calculating basic EPS is a result of the unallocated ESOP shares. The calculated basic and dilutive EPS are as follows: Six Months Ended September 30, Numerator $ $ Denominators: Basic shares outstanding Effect of dilutive securities Dilutive shares outstanding Earnings per share: Basic $ $ Dilutive $ $ 7 Regulatory Agreement On December 17, 2012, the Bank received a formal written agreement (the “Agreement”) with the Office of the Comptroller of the Currency (the “OCC”) dated November 21, 2012.The Agreement supersedes and terminates the Order to Cease and Desist entered into by and between the Bank and the Office of Thrift Supervision on March 17, 2010. The Agreement requires the Bank to take the following actions: ● prepare a three-year strategic plan that establishes objectives for the Bank’s overall risk profile, earnings performance, growth, balance sheet mix, liability structure, reduction in the volume of nonperforming assets, and product line development; ● prepare a capital plan that includes specific proposals related to the maintenance of adequate capital, identifies strategies to strengthen capital if necessary and includes detailed quarterly financial projections.If the OCC determines that the Bank has failed to submit an acceptable capital plan or fails to implement or adhere to its capital plan, then the OCC may require the Bank to develop a contingency capital plan detailing the Bank’s proposal to sell, merge or liquidatethe Bank; ● prepare a criticized asset plan that will include strategies, targets and timeframes to reduce the Bank’s level of criticized assets; ● implement a plan to improve the Bank’s credit risk management and credit administration practices; ● implement programs and policies related to the Bank’s allowance for loan and lease losses, liquidity risk management, independent loan review and other real estate owned; ● review the capabilities of the Bank’s management to perform present and anticipated duties and to recommend and implement any changes based on such assessment; ● not pay any dividends or make any other capital distributions without the prior written approval of the OCC; ● not make any severance or indemnification payments without complying with regulatory requirements regarding such payments; and ● comply with prior regulatory notification requirements for any changes in directors or senior executive officers. We have submitted strategic and capital plans to the OCC and have developed the other plans and policies required by the written agreement. The written agreement will remain in effect until terminated, modified, or suspended in writing by the OCC. The Agreement does not require the Bank to maintain any specific minimum regulatory capital ratios. Separately, the OCC established higher individual minimum capital ratios for the Bank. Specifically, the Bank must maintain a Tier 1 capital to adjusted total assets ratio of at least 8%, a Tier 1 capital to risk-weighted assets ratio of at least 12% and a total capital to risk-weighted assets ratio of at least 13%. The Bank's ratios of Tier 1 capital to adjusted total assets, Tier 1 capital to risk-weighted assets and total capital to risk-weighted assets at September 30, 2016 were 8.86%, 16.19% and 17.46%, respectively. 8 Recent Accounting Pronouncements There was one recent amendment to an accounting pronouncements since the March 31, 2016 audited financial statements. In August 2015, the FASB issued ASU 2015-14: Revenue from Contracts with Customers – Deferral of the Effective Date. On May 28, 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers. For public business entities, the effective date was for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. In response to stakeholders’ requests to defer the effective date of the guidance in Update 2014-09 and in consideration of feedback received through extensive outreach with preparers, practitioners and users of financial statements, the Board issued proposed Accounting Standards Update, Revenue from Contracts with Customers: Deferral of the Effective Date. The amendments in this update defer the effective date of Update 2014-09 for all entities by one year. Public business entities should apply the guidance in Update 2014-09 to annual reporting periods beginning after December 15, 2017, including interim reporting periods within that reporting period. Earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. The Company intends to comply with the effective date of this update. Fair Value of Financial Instruments ASC Topic 820-10 defines fair value, establishes a framework for measuring fair value in U.S. generally accepted accounting principles, and expands disclosure requirements for fair value measurements. ASC Topic 820 does not require any new fair value measurements. The adoption of ASC Topic 820-10 did not have a material impact on the consolidated financial statements. ASC Topic 820 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels, as described below: ● Level 1 Level 1 input areunadjusted quoted prices in active markets for identical assets or liabilities. ● Level 2 Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable, either directly or indirectly. Level 2 inputs include quoted prices for similar assets, quoted prices in markets that are not considered to be active, and observable inputs other than quoted prices such as interest rates. ● Level 3 Level 3 inputs are unobservableinputs. 9 Assets and liabilities measured at fair value on a recurring basis are summarized below (dollars in thousands): Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) September 30, 2016 Available-for-sale securities $ − $ $ − March 31, 2016 Available-for-sale securities $ − $ $ − Assets and liabilities measured at fair value on a non-recurring basis at September 30, 2016 and March 31, 2016 are as follows (dollars in thousands): Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) September 30, 2016 Impaired loans $ − $ − $ Real estate owned − − Total $ − $ − $ March 31, 2016 Impaired loans $ − $ − $ Real estate owned − − Total $ − $ − $ The fair value of impaired loans and real estate owned is generally based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. A financial instrument’s level within the fair value hierarchy is based upon the lowest level of any input significant to the fair value measurement. 10 As required by ASC Topic 825-10-65, the estimated fair value of financial instruments at September 30, 2016 and March 31, 2016 was as follows: September 30, 2016 Carrying Amount Level 1 Level 2 Level 3 (Dollars in Thousands) Financial Assets: Cash and cash equivalents $ $ $ − $ − Investment securities-available for sale − − Investment securities-held to maturity − − Loans – net − − FHLB stock − − Accrued interest receivable − − Bank–owned life insurance − − Total financial assets $ Financial Liabilities: Deposits-non-interest bearing $ $ $ − $ − Deposits-interest bearing − − Advance payments by borrowers for taxes and insurance − − Advances Federal Home Loan Bank − − Accrued interest payable 6 6 − − Total financial liabilities $ $ $ − March 31, 2016 Carrying Amount Level 1 Level 2 Level 3 (Dollars in Thousands) Financial Assets: Cash and cash equivalents $ $ $ − $ − Investment securities-available for sale − − Investment securities-held to maturity − − Loans receivable,– net − − FHLB stock − − Accrued interest receivable − − Bank-owned life insurance − − Real estate owned − − Total financial assets $ Financial Liabilities: Deposits-non-interest bearing $ $ $ − $ − Deposits-interest bearing − − Advances from Federal Home Loan Bank − − Advance payments by borrowers for taxes and insurance − − Accrued interest payable 6 6 − − Total financial liabilities $ − 11 Off-balance sheet instruments Off-balance sheet instruments are primarily comprised of loan commitments and unfunded lines of credit which are generally priced at market rate at the time of funding. Therefore, these instruments have nominal value prior to funding. September 30, 2016 March 31, 2016 Contract Value Estimated Fair Value Contract Value Estimated Fair Value Off-balance sheet instruments Commitments to extend credit $ $ − $ $ − Loans The Bank monitors and assesses the credit risk of its loan portfolio using the classes set forth below. These classes also represent the segments by which the Bank monitors the performance of its loan portfolio and estimates its allowance for loan losses. Residential real estate loans consist of loans secured by one to four family residences located in the Bank’s market area. The Bank has originated one to four family residential mortgage loans in amounts up to 80% of the lesser of the appraised value or selling price of the mortgaged property without requiring mortgage insurance. A mortgage loan originated by the Bank, for owner occupied property, whether fixed rate or adjustable rate, can have a term of up to 30 years. Non-owner occupied property, whether fixed rate or adjustable rate, can have a term of up to 30 years. Adjustable rate loan terms limit the periodic interest rate adjustment and the minimum and maximum rates that may be charged over the term of the loan based on the type of loan. Commercial real estate loans are generally originated in amounts up to the lower of 80% of the appraised value or cost of the property and are secured by improved property such as multi-family dwelling units, office buildings, retail stores, warehouses, church buildings and other non-residential buildings, most of which are located in the Bank’s market area. Commercial real estate loans are generally made with fixed interest rates which mature or re-price in 5 to 7 years with principal amortization of up to 25 years. Commercial loans include short and long-term business loans and commercial lines of credit for the purposes of providing working capital, supporting accounts receivable, purchasing inventory and acquiring fixed assets. The loans generally are secured by these types of assets as collateral and/or by personal guarantees provided by principals of the borrowers. Construction loans will be made only if there is a permanent mortgage commitment in place. Interest rates on commercial construction loans are typically in line with normal commercial mortgage loan rates, while interest rates on residential construction loans are slightly higher than normal residential mortgage loan rates. These loans usually are adjustable rate loans and generally have terms of up to one year. Consumer loans include installment loans and home equity loans, secured by first or second mortgages on homes owned or being purchased by the loan applicant. Home equity term loans and credit lines are credit accommodations secured by either a first or second mortgage on the borrower’s residential property. Interest rates charged on home equity term loans are generally fixed; interest on credit lines is usually a floating rate related to the prime rate. The Bank generally requires a loan to value ratio of less than or equal to 80% of the appraised value, including any outstanding prior mortgage balance. 12 Loans at September 30, 2016 and March 31, 2016 are summarized as follows (dollars in thousands): September 30, March 31, Residential (one-to four-family) real estate $ $ Multi-family and commercial real estate Commercial Home equity Consumer Construction 54 Total loans Net deferred loan origination fees ) ) Allowance for loan losses ) ) Loans, net $ $ The Bank is subject to a loans-to-one-borrower limitation of 15% of capital funds. At September 30, 2016, the loans-to-one-borrower limitation was $1.8 million; this excluded an additional 10% of adjusted capital funds or approximately $1.2 million, which may be loaned if collateralized by readily marketable securities. At September 30, 2016, there were no loans outstanding or committed to any one borrower, which individually or in the aggregate exceeded the Bank’s loans to-one-borrower limitations of 15% of capital funds. A summary of the Bank’s credit quality indicators is as follows: Pass – A credit which is assigned a rating of Pass shall exhibit some or all of the following characteristics: a. Loans that present an acceptable degree of risk associated with the financing being considered as measured against earnings and balance sheet trends, industry averages, etc. Actual and projected indicators and market conditions provide satisfactory evidence that the credit will perform as agreed. b. Loans to borrowers that display acceptable financial conditions and operating results. Debt service capacity is demonstrated and future prospects are considered good. c. Loans to borrowers where a comfort level is achieved by the strength of the cash flows from the business or project and the strength and quantity of the collateral or security position (i.e.; receivables, inventory and other readily marketable securities) as supported by a current valuation and/or the strong capabilities of a guarantor. Special Mention – Loans on which the credit risk requires more than ordinary attention by the Loan Officer. This may be the result of some erosion in the borrower’s financial condition, the economics of the industry, the capability of management, or changes in the original transaction. Loans which are currently sound yet exhibit potentially unacceptable credit risk or deteriorating long term prospects, will receive this classification. Loans which deviate from loan policy or regulations will not generally be classified in this category, but will be separately reported as an area of concern. 13 Classified – Classified loans include those considered by the Bank to be substandard, doubtful or loss. An asset is considered “substandard” if it involves more than an acceptable level of risk due to a deteriorating financial condition, unfavorable history of the borrower, inadequate payment capacity, insufficient security or other negative factors within the industry, market or management. Substandard loans have clearly defined weaknesses which can jeopardize the timely payment of the loan. Assets classified as “doubtful” exhibit all of the weaknesses defined under the substandard category but with enough risk to present a high probability of some principal loss on the loan, although not yet fully ascertainable in amount. Assets classified as “loss” are those considered uncollectible or of little value, even though a collection effort may continue after the classification and potential charge-off. Non-Performing Loans Non-performing loans consist of non-accrual loans (loans on which the accrual of interest has ceased), loans over ninety days delinquent and still accruing interest, renegotiated loans and impaired loans. Loans are generally placed on non-accrual status if, in the opinion of management, collection is doubtful, or when principal or interest is past due 90 days or more, unless the collateral is considered sufficient to cover principal and interest and the loan is in the process of collection. The Bank continues to work with its borrowers where possible and is pursuing legal action where the ability to work with the borrower does not exist. As of September 30, 2016, the Bank has entered into formal forbearance agreements with six relationships totaling $874 thousand that require current payments while the borrowers restructure their finances. The following table represents loans by credit quality indicator at September 30, 2016 (dollars in thousands): Pass Special Mention Loans Classified Loans Non- Performing Loans Total Residential real estate $ $ − $ $ $ Multi-family and commercial real estate − − Commercial 20 56 Home equity − − 44 Consumer − − 15 Construction − − 53 $ $ 20 $ $ $ 14 The following table represents past-due loans as of September 30, 2016 (dollars in thousands): 30-59 Days Past 60- 89 Days Past Greater than 90 Days Past Total Past Total Loan Due Due Due Due Current Balances Residential real estate $ Multi-family and commercial real estate − Commercial 88 98 Home Equity 34 44 Consumer − − 15 15 Construction − Total Loans $ Percentage of Total Loans % Impaired loans are measured based on the present value of expected future discounted cash flows, the fair value of the loan or the fair value of the underlying collateral if the loan is collateral dependent. The recognition of interest income on impaired loans is the same for non-accrual loans discussed above. At September 30, 2016, the Bank had 17 loan relationships totaling $3.3 million in non-accrual loans as compared to 18 relationships totaling $2.8 million at March 31, 2016. The average balance of impaired loans totaled $5.3 million for the six months ended September 30, 2016 as compared to $5.0 million for the year ended March 31, 2016, and interest income recorded on impaired loans for the six months ended September 30, 2016 totaled $74 thousand as compared to $201 thousand for the year ended March 31, 2016. The following table represents data on impaired loans at September 30, 2016 and March 31, 2016 (dollars in thousands): September 30, March 31, Impaired loans for which a valuation allowance has been provided $ − $ — Impaired loans for which no valuation allowance has been provided $ $ 4,966 Total loans determined to be impaired $ $ Allowance for loans losses related to impaired loans $ − $ — Average recorded investment in impaired loans $ $ Cash basis interest income recognized on impaired loans $ 74 $ 15 The following table presents impaired loans by portfolio class at September 30, 2016 (dollars in thousands): Recorded Investment Unpaid Principal Balance Related Valuation Allowance Average Recorded Investment Interest Income Recognized While on Impaired Statues Impaired loans with no valuation allowance: Residential real estate $ $ $ − $ $ 26 Multi-family and commercial real estate − 39 Commercial − 3 Home equity − 4 Consumer 15 15 − 3 1 Construction 58 53 − 58 1 Total $ $ $ − $ $ 74 The following table presents impaired loans by portfolio class at March 31, 2016 (dollars in thousands): Recorded Investment Unpaid Principal Balance Related Valuation Allowance Average Recorded Investment Interest Income Recognized While On Impaired Statues Impaired loans with no valuation allowance: Residential real estate $ $ $ − $ $ 71 Multi-family and commercial real estate − Commercial 56 56 − 34 9 Home equity − − − 39 1 Consumer − − − 16 − Construction 59 54 − 60 3 Subtotal $ $ $ − $ $ 16 The following table represents nonaccrual loans as of September 30, 2016 and March 31, 2016 (dollars in thousands): September 30, March 31, Non-accrual loans: Residential real estate $ $ Multi-family and commercial real estate Commercial − Consumer 15 21 Home equity 44 Construction − − Total non-accrual loans Accruing loans past due 90 days or more: Residential real estate $ − $ − Multi-family and commercial real estate − − Commercial − − Consumer − − Home Equity − − Construction − − Total accruing loans past due 90 days or more − − Troubled debt restructurings: In non-accrual status: Residential real estate $ $ Multi-family and commercial real estate − Commercial − − Consumer − − Home Equity − − Construction − − Total troubled debt restructurings in non-accrual status Performing under modified terms: Residential real estate Multi-family and commercial real estate Commercial − − Consumer − − Home Equity − − Construction 53 54 Total troubled debt restructurings performing under modified terms: Total troubled debt restructurings Total non-performing loans Real estate owned Total non-performing assets Non-performing loans as a percentage of loans % % Non-performing assets as a percentage of loans and real estate owned % % Non-performing assets as percentage of total assets % % 17 During the six months ended September 30, 2016, the Bank experienced a $509 thousand net increase in non-accrual loans. This change reflects the downgrading of five loan relationships to non-accrual status totaling $796 thousand during the six months ended September 30, 2016. The downgraded loans consisted of one residential mortgage totaling $223 thousand, one commercial real estate relationship with two loans totaling $425 thousand, two commercial loans totaling $133 thousand and one consumer loan totaling $15 thousand. Additionally one loan increased in outstanding based on $10 thousand of capitalized expenses. These additions to the non-accruals were offset by one commercial loan for $21 thousand and one residential mortgage for $100 thousand that returned to accruing status, one residential mortgage for $77 thousand that returned to accruing status through a restructuring, one commercial real estate loan for $40 thousand that was charged off, one residential loan in the amount of $54 thousand that was transferred to real estate owned and repayments on loans of $5 thousand . The following table presents troubled debt restructurings that occurred during the periods ended September 30, 2016 and March 31, 2016 and loans modified as troubled debt restructurings within the previous 6 and 12 month periods and for which there was a payment default during the period. September 30, 2016 March 31, 2016 Outstanding Recorded Investment Outstanding Recorded Investment Number of Contracts Pre- Modification Post- Modification Number of Contracts Pre- Modification Post- Modification Troubled debt restructurings: Residential real estate 1 $ 77 $ 95 1 $ $ 173 Number of Contracts RecordedInvestment Number of Contracts Recorded Investment Troubled debt restructurings that subsequently defaulted: Residential real estate − The following table presents the changes in real estate owned (REO), net of valuation allowance, for the periods ended September 30, 2016 and March 31, 2016: September 30, March 31, Balance, beginning of period $ $ Additions from loan foreclosures Additions from capitalized costs − − Dispositions of REO ) ) Gain (loss) on sale of REO (3 ) (3 ) Valuation adjustments in the period ) ) Balance, end of period $ $ 18 The following table presents the changes in fair value adjustments to REO for the periods ended September 30, 2016 and March 31, 2016: September 30, March 31, Balance, beginning of period $ $ Valuation adjustments added in the period 13 Valuation adjustments on disposed properties during the period ) ) Balance, end of period $ 55 $ The following table sets forth with respect to the Bank’s allowance for losses on loans (dollars in thousands): September 30, March 31, Balance at beginning of period $ $ Provision: Commercial ) ) Commercial real estate ) 9 Residential real estate 59 ) Home Equity ) 11 Consumer ) 53 Construction 2 − Total provision ) ) Charge-offs: Commercial − − Commercial real estate 40 17 Residential real estate 56 40 Home equity − 11 Consumer − 71 Recoveries ) ) Total Net Charge-Offs $ 9 $ 15 Balance at end of period $ $ Period-end loans outstanding $ $ Average loans outstanding $ $ Allowance as a percentage of period-end loans % % Net charge-offs as a percentage of average loans % % 19 Additionaldetails for changes in the allowance for loan by loan portfolio as of September 30, 2016 are as follows (dollars in thousands): Allowance for Loan Losses Commercial Commercial Real Estate Residential Real Estate Home Equity Consumer Construction Total Balance, beginning of year $ 80 $ $ $ 87 $ 25 $ − $ Loan charge-offs − ) ) − − − ) Recoveries 27 31 5 − 24 − 87 Provision for loan losses ) ) 59 ) ) 1 ) Balance, end of period $ 69 $ $ $ 72 $ 19 $ 1 $ Ending balance for loans individually evaluated for impairment − 53 Ending balance for loans collectively evaluated for impairment $ Loans receivable: Ending balance $ Ending balance: loans individually evaluated for impairment $ − $ 53 $ Ending balance: loans collectively evaluated for impairment $ The Bank prepares an allowance for loan loss model on a quarterly basis to determine the adequacy of the allowance. Management considers a variety of factors when establishing the allowance, such as the impact of current economic conditions, diversification of the loan portfolio, delinquency statistics, results of independent loan review and related classifications. The Bank’s historic loss rates and the loss rates of peer financial institutions are also considered. On a monthly basis, the loan committee meets to review each problem loan and determine if there has been any change in collateral value due to changes in market conditions. Each quarter, when calculating the allowance for loan loss, the loan committee reviews an updated loan impairment analysis on each problem loan to determine if a specific provision for loan loss is warranted. Management reviews the most recent appraisal on each loan adjusted for holding and selling costs. In the event there is not a recent appraisal on file, the Bank will use the aged appraisal and apply a discount factor to the appraisal and then adjust the holding and selling costs from the discounted appraisal value. 20 In evaluating the Bank’s allowance for loan loss, the Bank maintains a loan committee consisting of senior management and the Board of Directors that monitors problem loans and formulates collection efforts and resolution plans for each borrower. For the six months ending September 30, 2016, the Bank experienced one charge-off relating to one relationship totaling $40 thousand and two partial charge-offs related to two relationships totaling $56 thousand as compared to one charge-off relating to one loan relationship totaling $71 thousand and partial charge-offs relating to three loan relationships totaling $68 thousand for the year ended March 31, 2016. At September 30, 2016, the Bank maintained an allowance for loan loss ratio of 1.23% to loans outstanding. Non-performing assets have decreased by $182 thousand over their stated levels at March 31, 2016, representing a non-performing asset to total asset ratio of 4.62% at September 30, 2016 as compared to a non-performing asset to total asset ratio of 4.74% at March 31, 2016. The Bank’s charge-off policy states that any asset classified loss shall be charged-off within thirty days of such classification unless the asset has already been eliminated from the books by collection or other appropriate entry. On a quarterly basis, the loan committee will review past due, classified, non-performing and other loans, as it deems appropriate, to determine the collectability of such loans. If the loan committee determines a loan to be uncollectable, the loan shall be charged to the allowance for loan loss. In addition, upon reviewing the collectability, the loan committee may determine a portion of the loan to be uncollectable; in which case that portion of the loan deemed uncollectable will be partially charged-off against the allowance for loan loss. Investment Securities Investment securities have been classified according to management’s intent. The amortized cost of securities and their approximate fair values as of September 30, 2016 and March 31, 2016 are as follows: Held-to-Maturity September 30, 2016 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (Dollars in Thousands) Federal Farm Credit Bank Bond $ $ 12 $ (5 ) $ Federal Home Loan Bank Bonds 16 (3 ) Federal Home Loan Mortgage Corporation Bonds − (3 ) Federal National Mortgage Association 7 − Municipal Bond − − 35 ) Mortgage-Backed Securities: Federal Home Loan Mortgage Corporation 17 − Federal National Mortgage Association 35 − Government National Mortgage Corporation 4 − 56 − Total $ $ 91 $ ) $ 21 Held-to-Maturity March 31, 2016 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (Dollars in Thousands) Federal Home Loan Bank Bonds $ 5,802 $ 28 $ (4 ) $ Federal Farm Credit Bonds 9,438 21 (1 ) Federal Home Loan Mortgage Corporation Bonds 732 − − Federal National Mortgage Association Bond 4,000 17 Municipal Bond (1 ) 20,708 66 (6 ) 20,768 Mortgage-backed securities: Federal Home Loan Mortgage Corporation 322 26 (8 ) Federal National Mortgage Association 40 (3 ) Government National Mortgage Corporation 157 7 (1 ) 73 ) Total $ 21,585 $ 139 $ ) $ Available for Sale September 30, 2016 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Certificate of deposit $ $ 32 $ − $ Mutual Fund Shares 1 − $ $ 33 $ (1 ) $ Available-for-Sale March 31, 2016 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Federal National Mortgage Association $ 500 $ − $ (3 ) $ Certificates of Deposit 1,500 31 − Mutual Fund Shares 2 (2 ) Total $ $ 33 $ (5 ) $ 22 The following is a summary of maturities of securities held-to-maturity and available-for-sale as of September 30, 2016 and March 31, 2016: September 30, 2016 Held to Maturity Available for Sale (Dollars in Thousands) Amortized Cost Fair Value Amortized Cost Fair Value Amounts maturing in: One year or less $ $ $ − $ − After one year through five years After five years through ten years After ten years − − Equity securities − − $ March 31, 2016 Held to Maturity Available for Sale (Dollars in Thousands) Amortized Cost Fair Value Amortized Cost Fair Value Amounts maturing in: One year or less $ $ $ − $ − After one year through five years 1,000 After five years through ten years 1,000 After ten years − − Equity securities − − 122 $ The amortized cost and fair value of mortgage-backed securities are presented in the held-to-maturity category by contractual maturity in the preceding table. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations without call or prepayment penalties. 23 Information pertaining to securities with gross unrealized losses at September 30, 2016 and March 31, 2016, aggregated by investment category and length of time that individual securities have been in a continuous loss position, follows: Continuous Unrealized Continuous Unrealized Losses Existing For Losses Existing For Less Than 12 Months 12 Months or Greater Total Fair Unrealized Fair Unrealized Fair Unrealized September 30, 2016 Value Losses Value Losses Value Losses Federal Farm Credit Bonds $ $ (6 ) $ − $ − $ $ (6 ) Federal Home Loan Bank Bond (2 ) − − (2 ) Federal Home Loan Mortgage Corporation Bond (3 ) − − (3 ) Total $ $ ) $ − $ − $ $ ) Continuous Unrealized Continuous Unrealized Losses Existing For Losses Existing For Less Than 12 Months 12 Months or Greater Total Fair Unrealized Fair Unrealized Fair Unrealized March 31, 2016 Value Losses Value Losses Value Losses Federal Home Loan Bank Bonds $ − $ − $ 496 $ ( 4 ) $ 496 $ ( 4 ) Federal Farm Credit Bonds − − 499 ( 1 ) 499 ( 1 ) Federal National Mortgage Association − − 497 ( 3 ) 497 ( 3 ) Municipal Bonds 735 ( 1 ) 735 ( 1 ) Mutual fund shares 64 ( 2 ) 64 ( 2 ) 735 ( 1 ) 1,556 ( 10 ) 2,291 ( 11 ) Mortgage –Backed Securities: Federal Home Loan Mortgage Corporation − − (8 ) (8 ) Federal national Mortgage Association − − (3 ) (3 ) Government national Mortgage Association − − 22 (1 ) 22 (1 ) ) ) Total $ $ (1 ) $ $ ) $ $ ) 24 Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. At September 30, 2016, the 14 debt securities with unrealized losses have depreciated 0.04% from the Bank’s amortized cost basis. These unrealized losses relate principally to current interest rates for similar types of securities. In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government, its agencies, or other governments, whether downgrades by bond rating agencies have occurred, and the results of reviews of the issuer’s financial condition. As management has the ability to hold debt securities until maturity, or for the foreseeable future if classified as available-for-sale, no declines are deemed to be other-than-temporary. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s discussion and analysis of the financial condition and results of operations at and for the six months ended September 30, 2016 and 2015 is intended to assist in understanding our financial condition and results of operations. The information contained in this section should be read in conjunction with the Unaudited Financial Statements and the notes thereto, appearing in Part I, Item 1 of this report. Forward-Looking Statements This quarterly report contains forward-looking statements that are based on assumptions and may describe our future plans, strategies and expectations. These forward-looking statements are generally identified by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project” or similar expressions. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations include, but are not limited to, changes in interest rates, national and regional economic conditions, legislative and regulatory changes, monetary and fiscal policies of the U.S. government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality and composition of our loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in our market area, changes in real estate market values in our area, and changes in relevant accounting principles and guidelines. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Except as required by applicable law or regulation, we do not undertake, and specifically disclaim any obligation, to release publicly the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of the statements or to reflect the occurrence of anticipated or unanticipated events. 25 General Delanco Bancorp, Inc. is the holding company for Delanco Federal Savings Bank. Delanco Federal Savings Bank operates from two offices in Burlington County, New Jersey. Delanco Federal Savings Bank is engaged primarily in the business of attracting deposits from the general public and using such funds to originate a variety of consumer and business loans. Balance Sheet Analysis Overview . Total assets at September 30, 2016 were $128.8 million, a decrease of $600 thousand from total assets of $129.4 million at March 31, 2016. Total liabilities decreased $700 thousand from $116.1 million at March 31, 2016 to $115.4 million at September 30, 2016. Total stockholders’ equity increased $100 thousand to $13.4 million at September 30, 2016, primarily due to net income offset by the decrease in other comprehensive income related to decreased values in the available for sale securitiesportfolio. Loans . At September 30, 2016, total loans, net, were $83.4 million, or 64.7% of total assets. Overall loans increased by $1.2 million as increased production exceeded the payoff and amortization of loans. Commercial and multi-family real estate loans increased by $356 thousand, residential real estate loans by $656 thousand, residential construction loans by $403 thousand and home equity loans by $44 thousand while commercial loans decreased by $272 thousand and consumer loans by $42 thousand. Total nonperforming loans at September 30, 2016 increased $169 thousand from March 31, 2016. Securities . The investment securities portfolio was $22.8 million, or 17.7% of total assets, at September 30, 2016. At that date, 3.3% of the investment portfolio was invested in mortgage-backed securities, while the remainder was invested primarily in U.S. Government agency and other debt securities. Investment securities decreased $1 million compared to March 31, 2016. The decrease was primarily due to calls of debt securities. Deposits . Total deposits were $113.1 million at September 30, 2016, an increase of $1.2 million compared to March 31, 2016. Deposits increased asthe Bankmade a conscious effort to reduceits reliance on high costing time deposits. Core deposits increased $753 thousand for the six months ended September 30, 2016 while time deposits decreased by $542 thousand. Results of Operations for the Three and Six Months Ended September 30, 2016 and 2015 Financial Highlights .
